Title: From Benjamin Franklin to Joseph Galloway, 6 January 1773
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Friend,
London, Jan. 6. 1773
I have received your Favours of Oct. 18 and 30. I am oblig’d greatly to you and Mr. Rhoads for your friendly Interposition in the Affair of my Salary. As I made never any Bargain with the House, I accept thankfully whatever they please to give me; and shall continue to serve them as long as I can afford to stay here: Perhaps it may be thought, that my other Agencies contribute more than sufficient for that purpose; but the Jersey Allowance tho’ well-paid is a very small one; that from Georgia, £100 only, is some Years in Arrear; and will not be continued, as the Appointment is by a Yearly Act, which I am told the Governor will not again pass with my Name in it. And from Boston I have never receiv’d a Farthing, perhaps never shall, as their Governor is instructed to pass no Salary to an Agent whose Appointment he has not assented to. In these Circumstances, with an almost double Expence of Living by my Family remaining in Philadelphia, the Losses I am continually suffering in my Affairs there through Absence, together with my now advanced Age, I feel renewed Inclinations to return, and spend the remainder of my Days in private Life; having had rather more than my Share of publick Bustle. I only wish first to improve a little for the general Advantage of our Country, the favourable Appearances arising from the Change of our American Minister, and the good Light I am told I stand in with the Successor. If I [can] be instrumental in [torn] Things in good train, with a Prospect of their [being?] on a better Footing than they have had for some Years past I shall think a little additional Time well spent, tho’ I were to have no Allowance for it at all.
I must however beg you will not think of retiring from Publick Business. You are yet a young Man, and may still be greatly serviceable to your Country. It would be I think something criminal, to bury in private Retirement so early, all the usefulness of so much Experience and such great Abilities. The People do not indeed always see their Friends in the same favourable Light; they are sometimes mistaken, and sometimes misled; but sooner or later they come right again, and redouble their former Affection. This I am confident will happen in your Case, as it often has in the Case of others. Therefore preserve your Spirits and persevere, at least to the Age of 60, a Boundary I once fix’d for my self, but have gone beyond it.
I am afraid the Bill, Wilcocks on Col. Alexander Johnstone for £166 15s. 3½d. must be return’d with a Protest. I shall know in a Day or two.
I shall consult Mr. Jackson, and do in the Island Affair, what shall be thought best for securing your Interest and that of all concerned.
By our Spring Ships I shall write you more fully. At present I can only add that I am, with unalterable Esteem and Affection, Yours most sincerely
B  Franklin
Jos. Galloway Esqr
